         Case 1:17-cv-07949-VSB Document 38 Filed 04/18/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BUZZFEED, INC.,

                      Plaintiff,

v.                                                        Case No. 17-cv-7949

U.S. DEPARTMENT OF JUSTICE,

                      Defendant.



          PLAINTIFF'S UNOPPOSED MOTION FOR EXTENSION OF TIME

       Plaintiff respectfully requests that the briefing deadlines on Defendant's motion to

reconsider be moved back by two weeks to allow for discussions between the parties about

potentially resolving Defendant's motion without the need for a decision from the Court.

Defendant consents to this motion.

Dated: April 18, 2019                                RESPECTFULLY SUBMITTED,

                                                     /s/ Anand Swaminathan

                                                     ______________________________
                                                     Anand Swaminathan
                                                     LOEVY & LOEVY
                                                     311 N. Aberdeen Street, 3rd Floor
                                                     Chicago, IL 60607
                                                     Tel: (312) 243-5900
                                                     Fax: (312) 243-5902
                                                     anand@loevy.com

                                                     Counsel for Plaintiff
         Case 1:17-cv-07949-VSB Document 38 Filed 04/18/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I, Anand Swaminathan, an attorney, hereby certify that on April 18, 2019, I caused

Plaintiff's Unopposed Motion for Extension of Time to be served on all counsel of record via the

CM/ECF system.



                                                    /s/ Anand Swaminathan
